Tom Glaze, Justice, concurring. I concur. In my view, Dr. Atnip’s testimony did not support a “loss of chance” instruction. As appellant points out, Dr. Atnip’s opinion reflects that, without the arteriogram and an attempt to repair the circulatory insufficiency, the chance of saving Mr. Blankenship’s leg was “extremely small.” On the other hand, he said if Dr. Burnett had performed the arteriogram in accordance with the established standard of care, the amputation of Mr. Blankenship’s leg could have been avoided to “a reasonable medical probability.” Dr. Atnip offered no percentage of chance of loss due to Dr. Barnett’s failure to perform the arteriogram. In light of Dr. Atnip’s testimony, I believe the trial court’s decision to give AMI 203 was a correct one.